Rejoinder
Claims 16, 18-20, 23 and 25-27 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-22, directed to the species of a ligand, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/19/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
1. Claims 16 and 23, 3rd line at each instance, the word [administrating] has been deleted and replaced with the word ---administering----
2. Claim 16, 5th line, immediately after the word “and” there has been inserted the letter ---a---
3. Claim 16, 6th line, immediately before the word “pharmaceutically” there has been inserted the letter ---a---
4. Claims 16 and 23, 8th line at each instance, the word [has] has been deleted and replaced with the word ---have---
5. Claims 18 and 25, 1st line at each instance,  the word [has] has been deleted and replaced with the word ---have---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has shown the criticality of substances containing gold clusters having a diameter smaller than 3 nm, in that such substances increase cell viability of injured retinal ganglion cells in vivo, thereby resisting apoptosis triggered by oxidative stress and neurotransmitter excitation. These results show significance in models of glaucoma [instant Specification at ¶s 0115, 0118-119, 0124, 0129, 0132, 0136, Figures 13-14].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612